El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
Doña Dilnvina Bamírez Marini, vinda del Dr. Bicardo Bamírez Morales, demandó a las personas que constituyen la sucesión de este último, para que se rectifique el concepto de la adquisición de dos inmuebles que aparecen a nombre de la sociedad legal de gananciales que existía entre la de-mandante y su fenecido esposo, y para que dichos bienes se inscriban como privativos de ella. Alega, la demandante que con posterioridad a la muerte de su señor padre, don ¡3ever riano Bamírez y Colberg, convino o.on su señora madre, doña Is olina Marini y Corroa, en cederle sus derechos y acciones en la herencia paterna con la condición de que, terminadas las operaciones particionales, su madre le adjudicaría deter-minados bienes que representasen el valor de su participa-ción cedida; que el 25 de octubre de 1923, por escritura núm.. 147, otorgada ante el notario Miguel del Toro Colberg, su señora madre le adjudicó una finca rústica; que aunque esa adjudicación so hizo a título de venta y a nombré de su es-poso, el verdadero concepto de la transacción o la causa de-la. misma fue el pago de la cesión que de sus derechos he-reditarios en el patrimonio de su padre, ella hizo a su se-ñora madre; que en el año 1929, después de la muerte de su señora madre, por escritura núm. 264, otorgada el 15 de oc-tubre de 1929 ante el notario Miguel del Toro Colberg, cedió. *546a su hermano David Ramírez Marini todos sus derechos y acciones en la herencia materna, y en esa misma fecha y ante el mismo notario y en consideración a dicha cesión, sn hermano David le adjudicó a su esposo, mediante escritura núm. 266, una finca urbana situada en el pueblo de Cabo Rojo; que aunque en dicha escritura aparece la casa como adjudicada por valor recibido del esposo de la aquí deman-dante, lo cierto es que tal adjudicación se hizo en pago de la antes mencionada cesión; que por lo tanto las dos adqui-siciones fueron hechas a título privativo y por ello la deman-dante solicita la rectificación de las aludidas escrituras, nú-meros 147 y 266, a los fines de que los bienes que en ellas se describen sean inscritos como privativos de ella.
El demandado, Orison Ramírez, hijo natural reconocido del fallecido esposo de la aquí demandante, y los legatarios designados en el testamento de este último, se opusieron, ne-gando todos los hechos esenciales de la demanda y alegando ciertas defensas especiales. Oídas las partes, la Corte de Distrito de Mayagiiez, después de declarar sin lugar las de-fensas especiales interpuestas por los demandados, falló a favor de la demandante y dictó sentencia a su favor. De esa sentencia es que los demandados han apelado, imputando a la corte sentenciadora la comisión de los cuatro errores que a continuación pasamos a considerar.
Se imputa como error a la corte inferior el haber declarado sin lugar la defensa especial interpuesta por los demandados en el sentido de que la demanda no aduce hechos suficientes. Hemos leído ésta cuidadosamente y opinarnos que la misma contiene todas las alegaciones necesarias. No se ha cometido el error imputado.
Se alega que la corte inferior cometió error al admitir prueba oral y uñ documento privado para cambiar y alterar los efectos de las dos escrituras públicas de adquisición de la finca rústica y de la urbana que fueron inscritas •a favor de la sociedad de gananciales constituida por el *547finado Dr. Ricardo Ramírez Morales y la demandante Dilu-vina Ramírez.
Los bienes objeto de este litigio se presumen gananciales por haber sido adquiridos por el esposo de la demandante mediante escrituras de compraventa en las que no se con-signó que los mismos eran privativos de la esposa. Para destruir esa presunción se requiere prueba fehaciente y au-téntica de que dichos bienes son privativos. En apoyo de su demanda, la demandante ofreció, además de las escrituras de compraventa arriba mencionadas, prueba documental y tes-tifical. Los demandados, basándose en las disposiciones del art. 25 de la Ley de Evidencia que declara inadmisible la evidencia extrínseca en relación con el contenido de un do-cumento, objetaron ésa prueba. La corte inferior, contra la objeción de los demandados, la admitió y la consideró sufi-ciente joara destruir la presunción do gananciales que exis-tía sobre los inmuebles. Los apelantes imputan como error de la corte sentenciadora la admisión de esa prueba extrín-seca. Estudiado el punto en cuestión, nuestro criterio es contrario al de los apelantes, pues la regla que excluye evi-dencia extrínseca para contradecir o variar los términos de un documento escrito no impide que se presente evidencia tendente a demostrar la-verdadera naturaleza de la transac-ción celebrada. En Nieto v. Torres, 56 D.P.R. 154, esta Corte, por voz de su Juez Asociado Sr. De Jesús, dijo a la página 157, citando a 2 Jones on Evidence in Civil Cases, 4a. ed. (1938), páp;. 951, see. 446:
“ . La corte va más allá de los términos del documento para penetrar en la transacción realmente celebrada, y cuando se demuestra que la transacción es una garantía y no una venta, dará efecto al contrato realmente celebrado por las partes. Como la equidad, a base de la cual actúa la corte en tales casos, va al carácter verdadero de la transacción, cualquier evidencia escrita u oral tendente a demostrar la transacción, es admisible. La regla que excluye evidencia oral para contradecir o variar un documento escrito se refiere al lenguaje usado por las partes. Este no puede ser restringido o variado en su signifi-*548cado natural, sino que debe, hablar por sí mismo. La regla no prohíbe una investigación en cuanto al propósito de las partes al otorgar y recibir el documento_ (Bastardillas nuestras.)
Esta rqgla no puede ser usada por las cortes para suprimir la verdad acerca de una transacción ni para impedir que se demuestre que un convenio escrito es meramente una simu-lación. Véase: Ochoteco v. Córdova, 47 D.P.R. 554; Morales v. Franco, 44 D.P.R. 66, (1) y Puig v. Sotomayor, 55 D.P.R. 260, en donde el Sr. Juez Presidente Del Toro dijo lo siguiente:
“Solemnes son las escrituras públicas, pero no por conservar in-cólume el principio debe quedar consagrado como verdadero lo que en realidad no lo es. Justas y tendentes a establecer el orden, a afirmar el crédito y a robustecer la confianza tan necesarios para el debido desarrollo de las sociedades, son los preceptos de ley invocados, pero esos mismos preceptos contienen excepciones cuyo alcance ha fijado la jurisprudencia a fin do permitir que la luz se haga cuando sea necesario impedir que operen en la realidad de modo injusto. Y en la excepción está este caso comprendido.
“No deben alentarse las simulaciones. La verdad es el camino. La experiencia demuestra cuán caros se pagan los desvíos de esa ruta central que facilita y afianza todas las transacciones, pero muchas veces de buena fe, por una mal entendida bondad hacia fa-miliares y amigos, por el deseo de poner a salvo intereses de personas débiles o por otros motivos más o menos explicables dentro do un campo de acción compatible en cierto modo con la honradez y la *549verdad última, se realizan actos simulados que no debe permitirse que tengan luego consecuencias tales que resulten opresivas. El cas-tigo debo ser proporcionado á la falta y bastante castigo se recibe en esos casos con las incertidumbres y los trastornos de un pleito.”
Se alega que la corte inferior erró al declarar sin lugar la defensa de qne la acción ejercitada se ha extinguido por haber transcurrido más de diez años desde que se otorgaron las escrituras a que se refiere la demanda hasta la radicación do esta última, a tenor con lo dispuesto en' los artícnlos 1830, 1832 y 1857 del Código Civil. Veamos.
El art. 1830 del Código Civil determina los efectos gene-rales de la prescripción y el 1832 especifica qne la prescrip-ción opera contra toda clase de personas. Ninguno de los dos fija término de prescripción extintiva a la acción qne nos ocupa. En cuanto al citado art. 1857, éste dispone que:
“El dominio y los demás derechos reales sobro bienes inmuebles se prescriben por la posesión durante diez años entre presentes y .veinte entre ausentes, con buena fe y justo título.”
Mal puede predicarse la contención de prescripción ex-tintiva sobre un artículo que específicamente se refiere a prescripción adquisitiva o usucapión. En el título décimo-octavo del libro IV del Código Civil, bajo la rúbrica “De la Prescripción” se han reunido dos instituciones que, aun cuando tienen reglas comunes, son sin embargo, muy dife-rentes : la prescripción liberatoria o extintiva y la prescrip-ción adquisitiva o usucapión. No se debe, pues, bajo ningún concepto, utilizar el término prescriptivo de una para apli-carlo a la otra, pues ello es erróneo.
Asumiremos, no obstante, que los apelantes lo qne han querido sostener es que su cansante ha obtenido el dominio de dichos inmuebles por la posesión ordinaria de diez años y qne, en sn consecuencia, la demandante no puede pertur-barle en su derecho adquirido. Pero aún esta contención ca-rece de méritos, pues para adquirir por prescripción ordi-naria se requiere, entre otras cosas, justo título y buena fe. *550La demandante ofreció prueba documental y testifical sobre la verdadera naturaleza de la transacción habida, prueba a la que la corte inferior dió crédito. Luego si, a base de esa prueba, se demostró que el causante de los apelantes mera-mente prestó su nombre en el otorgamiento de las escrituras, no puede sostenerse en forma alguna que tenía un justo tí-tulo y buena fe. Además, de los hechos, así acechados, re-sulta evidente que no ha habido animus domini, requisito sine qua non para que la posesión pueda servir de base para la prescripción adquisitiva del dominio. Véase a ese efecto el art. 1841 del Código Civil que requiere que la posesión sea en concepto de dueño y el art. 1842 del mismo cuerpo legal que dispone que no aprovechan para la prescripción los actos de carácter posesorio ejecutados en virtud de licencia o por mera tolerancia del dueño.
Se imputa a la corte inferior haber errado al no declarar que la acción ejercitada está extinguida, de acuerdo con el art. 1253 del Código Civil, por haber transcurrido más de cuatro años desde que se otorgaron las escrituras hasta' la presentación de la demanda en este caso.
La acción que ejercita la demandante no es la de nulidad de las escrituras por virtud de las cuales el difunto Ricardo Ramírez Morales aparece adquiriendo en su propio nombre bienes que en realidad pertenecían a su esposa, por haber-les sido traspasados o adjudicados en pago de las cesiones hechas por ella de sus participaciones en las herencias pa-terna y materna. El propósito de la acción os el de demos-trar, como lo demostró la prueba practicada y creída por la corte inferior, que los bienes inmuebles envueltos en esta controversia fueron adjudicados a la demandante en pago de sus participaciones en la herencia de su padre Don Severiano Ramírez Colberg y de su señora madre doña Isolina Marini y Correa; que el esposo de la demandante no pagó precio alguno por el traspaso de las propiedades; y que los tras-pasos de la finca de 126.66 cuerdas y de la finca urbana ra-*551dicada en Cabo Rojo se hicieron a nombre del esposo de la demandante, a petición de ésta. La demandante declaró: “Yo misma fui quien supliqué que las pusieran a nombre de él; siendo él mi esposo, de toda mi confianza, me creí que es-taban mejor puestas a nombre de él”. Esta declaración fue corroborada por las de los testigos David Ramírez y Reynaldo Ramírez, quienes afirmaron que el difunto Ricardo Ramírez Morales no pagó nada por las fincas; y que éstas aparecen a su nombre, por haberlo querido así la deman-dante.
 Creemos de aplicación a los hechos de este caso la doctrina sentada por este Tribunal en Porrata v. Fajardo Sugar Co., 57 D.P.R. 628 y en Ruiz v. Ruiz, 61 D.P.R. 823 (2) En este ííltimo caso, un padre compró una finca y la puso a nombre de su hija mayor, conviniendo con ella en que a me-dida que sus hermanos — entonces menores de edad — fuesen llegando a su mayoridad, ella les iría pasando a cada uno de ellos un condominio de una quinta parte de la finca. Ha-biéndose negado la tenedora del título a entregar los condo-minios que le reclamaron sus hermanos, radicaron éstos una demanda sobre “reivindicación de condominios y pago de frutos”. Al confirmar la sentencia a favor de los herma-nos demandantes, nos apoyamos en fundamentos distintos a los expuestos por la corte inferior, diciendo:
“Si hecho cíe que los cloinandantes.hayan titulado su acción ‘rei-vindicación de condominios y pago de frutos’ no nos impide resolver que en e-:ie caso existe un fideicomiso constructivo, resultando como resulta que dicho remedio es perfectamente compatible, con las ale-gaciones y la prueba. Así Jo hicimos en el caso de Porrala v. Fajardo Sugar Co., 57 D.P.R. 628, 632 y 643, donde ni en el título de la acción ni en la súplica de la demanda se mencionaba el fideicomiso construc-tivo y sin embargo esta corte, para hacer justicia entre las partes, declaró la existencia de dicho fideicomiso.”
*552La declaración de que en este caso existe un fideicomiso constructivo, o sea que Ricardo Ramírez Florales aceptó y poseyó el título sobre las dos fincas en calidad de fiduciario (trustee), para beneficio de su esposa, la demandante, como fideicomisaria, es perfectamente compatible con las alegacio-nes y la prueba. Al ocurrir el fallecimiento- de su esposo, la demandante adquirió el derecho a reclamar como- de su exclusiva propiedad, los bienes adquiridos por ella como he-rencia de sus padres y que ella “por delicadeza” había hecho poner a nombre de- su esposo. Si sostuviésemos lo contrario, o sea que los bienes adquiridos por Ricardo Ra-mírez pertenecían a la sociedad de gananciales entre él y la ■demandante, estaríamos sancionando el injusto enriqueci-miento de. los demandados a expensas de la demandante, quien, de acuerdo con la prueba, tiene derecho a los bienes que reclama por haberlos adquirido por herencia de sus padres.
Aunque por fundamentos distintos a los expuestos por la corte■ inferior, procede confirmar la sentencia apelada.
El Juez Asociado Sr. Córdova no intervino.

 En Nicorelli v. E. López Cía, 26 D.P.R. 55, esta Corte resolvió que la regla contenida on el artículo 25 de la Ley de Evidencia sólo es aplicable a controversias entre las partes que firmaron el documento, sus copartícipes o sus herederos. En el presente caso, la controversia os entre la esposa y lo.s herede-ros de una de las partes originales en el contrato. ¿ Tiene la esposa la condición de copartícipe en mi contrato cehbracio por el esposo, por virtud del cual la sociedad de gananciales adquiere determinados bienes'? Considerada como tal, la controversia es entre un copartícipe (la esposa) y los herederos del esposo falle-cido, y en o.;e ca'o, de acuerdo con lo resuelto en Nioorclli, supra, os de aplicación la regla. Dero la evidencia objetada so admite a base de lo resuelto en Nieto v. Torres, supra. Ahora, si la espo. a no puede sor considerada como copartí-cipe, habiendo en la controversia un tercero (la esposa-) ajeno al contrato cele-brado, no es de aplicación la regia que excluye la evidencia extrínseca en relación con un documento escrito y, por lo tanto, la evidencia objetada sería igualmente admisible.


 Véanse: Foreman v. Foreman, (N.Y. 1929) 167 N.E. 428; 2 Restatement of the Law, Trusts, págs. 140 et seq.; 3 Bogert on Trusts, pág. 1596.